Citation Nr: 0329296	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  95-40 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for coronary artery 
disease, including secondary to service-connected type II 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1961 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
coronary artery disease.  

In a June 2003 rating decision, the RO granted service 
connection for type II diabetes mellitus as a result of 
exposure to herbicides in service, and assigned a 10 percent 
rating effective October 17, 2002.  The veteran has not 
disagreed with this determination, and the issue is not 
currently before the Board.  However, the veteran had 
asserted that his coronary artery disease may be secondary to 
the service-connected diabetes mellitus.  The RO continued 
the denial of service connection for coronary artery disease 
on a direct and secondary basis in a June 2003 supplemental 
statement of the case.  

In August 2003, the veteran filed a second VA Form 9 which 
related that he did not want a personal hearing before the 
Board.  In August 2003, he also submitted a statement 
indicating that he wished to withdraw his appeal on the 
issues of entitlement to an earlier effective date for the 
grant of a total disability rating based on individual 
unemployability; and entitlement to specially adapted housing 
or a special home adaptation grant.  Accordingly, these 
issues are no longer before the Board and will not be 
addressed herein.  


REMAND

The record indicates that the veteran was seen in service on 
several occasions for complaints of chest pain and shortness 
of breath.  In March 1962, it was noted that he had had a few 
drinks and he experienced a sharp, localized pain in his 
chest.  He had a past history of the same symptoms off and on 
which lasted a few minutes.  A diagnosis of possible 
paroxysmal ventricular tachycardia was reported in September 
1967.  However, physical examination at that time was 
entirely normal.  All EKG's were within normal limits and 
there was no evidence of paroxysmal tachycardia or Wolff-
Parkinson-White syndrome.  Upon separation examination in 
September 1969, the veteran's heart, lungs, and chest were 
found to be clinically normal.  The current evidence shows 
that the veteran was seen for complaints of chest pain since 
April 1989, and he was subsequently diagnosed with coronary 
artery disease.  Under these circumstances, the Board finds 
that consistent with the duty to assist the veteran, an 
examination and opinion are required in this case in order to 
ascertain whether there is a relationship between the 
veteran's in-service complaints and his current disability.  

Additionally, the Board notes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in § 3.159(b)(1) to respond to the duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the opportunity must be 
taken to inform the veteran that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the case is REMANDED for the following 
development:

1.  It should be ensured that all 
obligations set out in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and implementing 
regulations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 07010 (Fed. Cir. 
Sept. 22, 2003), as well as any other 
applicable legal precedent.  

2.  The veteran should be afforded a VA 
examination of his heart.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After a thorough 
examination and a review of the claims 
file, including the service medical 
records, the examiner should indicate for 
the record whether it is likely, 
unlikely, or at least as likely as not 
that the veteran's currently diagnosed 
coronary artery disease is related to the 
chest complaints noted in service, or 
otherwise to service.  The examiner 
should also provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that the veteran's 
coronary artery disease is proximately 
due to or aggravated by his service-
connected diabetes mellitus.  The 
examiner should provide a thorough 
explanation for the opinions provided.  

3.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran as a result of actions taken 
herein, the claim for service connection 
for coronary artery disease, including 
secondary to the service-connected type 
II diabetes mellitus should be re-
adjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


